t c summary opinion united_states tax_court don e kramer petitioner v commissioner of internal revenue respondent docket no 12198-99s filed date george edward marifian and mary e lopinot for petitioner james a kutten for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s federal - - income_tax in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure for the tax_year the issues for decision are whether petitioner is entitled to deduct on his individual_income_tax_return losses_incurred in the operation of a restaurant or if such losses are deductible by berm hospitality services inc a corporation in which petitioner was the sole shareholder and whether petitioner is liable for an accuracy-related_penalty under sec_6662 for the year in issue issues relating to capital losses self-employment_tax itemized_deductions and earned_income_credit are computational and depend upon the holding in this case background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided in marion illinois in date petitioner and rich maker mr maker formed berm hospitality services inc berm d b a d k ’s steak seafood house as a corporation under illinois law petitioner and mr maker were the initial shareholders of berm each owning percent of the stock berm conducted business operating a restaurant a cocktail bar and lounge and banquet facilities at the holiday inn motel holiday inn mt vernon illinois beginning in date petitioner hired a corporate service company to prepare and file the incorporation documents on behalf of petitioner and mr maker the articles of incorporation of berm were filed with the tllinois secretary of state on date along with an application to adopt an assumed corporate name d k ’s steak seafood house on date berm also filed an application_for an employer_identification_number ein with respondent the tllinois department of revenue issued a certificate registering berm under the illinois use_tax act service occupation tax act and service use_tax act petitioner negotiated berm’s lease with f m pat sullivan and dorothy jane sullivan as trustee of the dorothy sullivan trust dated date to operate the restaurant cocktail bar and lounge and banquet facilities at the holiday inn berm purchased commercial general liability insurance excess liability insurance and liquor liability insurance for the period from date until date however the insurance agreements were canceled at the end of date initially petitioner participated minimally in the daily operations of d k ’s steak seafood house petitioner considered himself the investor or financial supporter and mr maker the operating expert handling the day-to-day operation of the restaurant petitioner was also in charge of securing - other investors however he was unsuccessful petitioner’s initial investment in berm was approximately dollar_figure shortly after the restaurant’s opening in date petitioner and mr maker had disagreements over mr maker’s management practices at that time petitioner was winding down his law practice in marion illinois about miles away and was not involved with berm full time mr maker made numerous requests to petitioner for additional money and after further inguiry petitioner found that mr maker was spending money like there was no tomorrow petitioner also noticed a high rate of employee turnover because of disagreements in management petitioner asked mr maker to take a few weeks off while petitioner decided whether or not to continue with the venture in date petitioner and mr maker agreed that mr maker would no longer have any involvement with berm to this end on date mr maker sold his stock in berm to petitioner for dollar_figure leaving petitioner as the sole shareholder of berm although an agreement memorializing this sale was fully executed by the parties there are no corporate minutes or resolutions by berm with respect to distributions to any shareholders in fact berm did not maintain a corporate minute book after petitioner’s initial dollar_figure investment in berm he continued to use his own money or money lent to him by friends to maintain berm’s operations petitioner filed on date an illinois business registration with the illinois department of revenue for the entity kramer hospitality services kramer hospitality d b a d k ’s steakhouse also on date petitioner drove to springfield to file an application_for a new ein form ss-4 for the entity kramer hospitality on date the tllinois department of revenue issued a certificate registering kramer hospitality under the illinois use_tax act service occupation tax act and service use_tax act the record does not indicate that illinois sales_taxes were reported or remitted by petitioner or kramer hospitality during all times relevant kramer hospitality did not have a bank account rather throughout petitioner continued to use berm’s corporate bank account in the name of d k ’s steak seafood house to deposit receipts and pay creditors kramer hospitality did not purchase liability insurance during berm’s commercial liability insurance agreements were maintained until date when berm ceased operations also kramer hospitality did not obtain a lease to operate the restaurant cocktail bar and lounge and banquet facilities at the holiday inn nor did berm execute a written_agreement assigning it sec_1 the record is unclear as to whether these amounts were loans to the corporation or additional contributions to capital -- - interest in the written lease to kramer hospitality as required under section of the lease agreement ’ for the taxable_year ending date berm filed a form_1120 u s_corporation income_tax return and a form 1120x amended u s_corporation income_tax return the tax_return was filed on date and the boxes were checked for initial return and final return berm did not file form_966 corporate dissolution or liquidation with respondent as required under sec_6043 berm also failed to file articles of corporate dissolution with the illinois secretary of section of the lease agreement entitled assignment and subleasing states as follows this lease may be assigned in whole or in part and the project may be subleased in whole or in part by the lessee only with the written consent of the lessor sec_6043 liquidating etc transactions a corporate liguidating etc transactions ---- every corporation shall-- within days after the adoption by the corporation of a resolution or plan for the dissolution of the corporation or for the liquidation of the whole or any part of its capital stock make a return setting forth the terms of such resolution or plan and such other information as the secretary shall by forms or regulations prescribe and when required by the secretary make a return regarding its distributions in liquidation stating the name and address of the number and class of shares owned by and the amount_paid to each shareholder or if the distribution is in property other than money the fair_market_value as of the date the distribution is made of the property distributed to each shareholder - state on date berm was administratively dissolved by operation of law for the failure_to_file the annual report due_date and pay an annual franchise tax see ill comp stat dollar_figure west ill comp stat dollar_figure west petitioner reported the restaurant’s operating losses of dollar_figure on his individual schedule c profit or loss from business and abandonment losses’ of dollar_figure on form_4797 sales of business property for taxable_year in a notice_of_deficiency respondent determined that petitioner was not entitled to deduct the business operating and abandonment losses resulting in a tax_liability of dollar_figure respondent also determined a penalty of dollar_figure pursuant to sec_6662 however in the notice_of_deficiency respondent determined petitioner incurred a capital_loss of dollar_figure from his investment in berm and allowed petitioner a deduction therefor of dollar_figure pursuant to sec_165 and sec_1211 discussion the first issue for decision is whether petitioner operated the restaurant business at the holiday inn as a sole_proprietorship or a corporation during asked differently ‘ petitioner’s reported abandonment losses are with respect to equipment and leasehold improvements that were abandoned when the restaurant ceased doing business in date --- - did berm distribute its assets to petitioner in a complete liguidation during so that from that date forward petitioner operated the business as a sole_proprietorship petitioner contends that berm had completed a de_facto_liquidation of its assets to him as the sole shareholder in date petitioner further contends that upon liquidation he held berm’s former assets as a sole_proprietorship and continued to run the restaurant located at the holiday inn thus petitioner is entitled to claim the losses on his schedule c for the taxable_year respondent contends that berm was not dissolved until the state of illinois administratively dissolved it in date for failure_to_file its annual filings and pay an annual franchise tax respondent further contends that petitioner failed to show that a liguidating distribution occurred in thus berm was the true owner of the assets during and petitioner is not entitled to personally deduct the operational and abandonment losses whether a corporation has liguidated is a question of fact see 27_bta_162 murphy v commissioner tcmemo_1996_59 this court has applied a three-pronged test in making a factual determination that a de_facto_liquidation had occurred for federal tax purposes whether there is a manifest intention to liquidate whether --- - there is a continuing purpose to terminate corporate affairs and dissolve the corporation and whether the corporation’s activities are directed and confined to that purpose see 50_tc_130 although the term complete liguidation is not defined in the code or the regulations to sec_331 we have noted in olmsted v commissioner tcmemo_1984_381 that the regulations under sec_332 offer a definition of complete_liquidation that applies equally to sec_331 a status of liquidation exists when the corporation ceases to be a going concern and its activities are merely for the purpose of winding up its affairs paying its debts and distributing any remaining balance to its shareholders a liquidation may be completed prior to the actual dissolution of the liquidating corporation however legal dissolution of the corporation is not reguired sec_1_332-2 income_tax regs under illinois law a corporation is prohibited from making a distribution if after giving it effect the corporation would be insolvent see ill comp stat c west a corporation is insolvent when it is unable to pay its debts as they become due in the usual course of its business see id m petitioner relies on rendina v commissioner tcmemo_1996_392 to support his contention that berm had de_facto liguidated during date for tax purposes however after reviewing rendina we find that it is distinguishable in -- - rendina the court found that the intent to ligquidate was apparent from the sales of wsai’s assets its cessation of business and the agreement of petitioner and ackerman that wsai would distribute the last two condominium units to petitioner in consideration of petitioner’s assumption of the corporation’s liabilities to its lenders and his recovery_of his investment out of the balance with that final distribution wsai held title to no further assets of any substantial consequence unlike the facts in rendina the record does not clearly show an intent to liquidate there is no evidence of a written or oral agreement to liquidate berm after mr maker sold his shares in the corporation no management agreement showing petitioner’s obligation to indemnify the corporation of any loss at the end of the year no partnership_agreement showing a new entity to carry on the business of berm no books_and_records showing daily accounts or value of assets and liabilities and no canceled checks or loan agreements establishing the amounts of loans petitioner personally made to berm or any other entity in fact there is no evidence that berm ceased doing business at the end of on the contrary petitioner continued to enjoy the benefits of berm’ss corporate form throughout particularly petitioner continued to use berm’s checking account to deposit receipts pay expenses and maintain the necessary cash-flow for the business petitioner also enjoyed the benefits of the insurance contracts and lease agreement entered into by berm there was no attempt to renegotiate these contracts on behalf of kramer hospitality see 87_tc_498 petitioner has failed to show that a liquidating_distribution of berm’s assets occurred in petitioner has not offered any corroborating evidence besides his testimony to establish that any distribution liquidating or nonliquidating occurred in it is well settled that we are not required to accept a taxpayer’s self-serving testimony in the absence of corroborating evidence see 99_tc_202 assuming arguendo that petitioner did attempt to distribute berm’s assets to himself illinois law prohibits such a distribution if the corporation is insolvent see ill comp stat c after reviewing berm’s bank accounts corporate tax returns for forms and 1120x and petitioner’s testimony we find that berm could not make a liquidating_distribution as petitioner suggests because it was insolvent at that time petitioner testified that he conferred with his agent about the insurance contracts and it was kind of a calculated decision to maintain berm’s insurance due to the insufficiency of his personal cash_flow according to berm’s form_1120 u s_corporation income continued on the basis of the complete record we hold that berm did not distribute its assets to petitioner during therefore petitioner is not entitled to deduct the operational or abandonment losses claimed on his schedule c accordingly respondent is sustained on this issue sec_6662 a the last issue for decision is whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 sec_6662 imposes a penalty of percent of the portion of the underpayment which is attributable to negligence or disregard of rules or regulations see sec_6662 negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg t c continued tax_return berm was insolvent at the close of however berm’s form 1120x amended u s_corporation income_tax return reports an adjustment of dollar_figure as management fees received in thus transforming berm into a solvent corporation at the close of at trial petitioner testified that he did not invest dollar_figure but rather he relieved the corporation of dollar_figure in loans he had previously made to the corporation in the record does not indicate any evidence of the amount of loans petitioner made to berm other than petitioner’s testimony and the amended_return also the record contains no management agreements which petitioner testified required him to indemnify the corporation for any loss at the end of the year on the basis of the above we do not accept petitioner’s self-serving testimony in the absence of corroborating evidence see 99_tc_202 and t c memo negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 no penalty shall be imposed if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment see sec_6664 the determination of whether a taxpayer acted with reasonable_cause and good_faith within the meaning of sec_6662 is made case-by-case taking into account all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs we find petitioner’s testimony conflicting ’ and without corroborating evidence self-serving see niedringhaus v commissioner supra pincite at trial petitioner failed to establish that he acted in good_faith with respect to the claimed losses petitioner a practicing lawyer during the year in issue failed to make inquiry and obtain advice as to the necessary steps to dissolve a corporate entity he also failed for instance although petitioner testified that he obtained a new sales_tax number for kramer hospitality services as a sole_proprietorship the record shows that all relevant documents ie illinois business registration form ss-4 application_for new ein illinois department of revenue sale and use_tax return and payroll transfers new subscriber information form indicate that kramer hospitality was formed as a partnership rather than a sole_proprietorship to maintain adequate books_and_records and to act with ordinary business care and prudence in complying with the federal_income_tax requirements on the basis of the entire record we find that petitioner was negligent and hold that petitioner is liable for an accuracy- related penalty under sec_6662 for the tax_year we have considered all arguments made by the parties and to the extent not discussed above conclude they are irrelevant or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
